IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                                No. 00-30787

                              Summary Calendar


The Aetna Casualty & Surety Company,
                                               Plaintiff-Appellee,

                                   versus
Acceptance Insurance Co.,
                                               Defendant-Appellant.




            Appeal from the United States District Court
                For the Eastern District of Louisiana
                             (99-CV-99–F)

                              January 12, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     This   case   concerns    which   insurers   are   obligated   to   pay

coverage for an accident that occurred at the Morial Convention

Center in New Orleans.    Acceptance Insurance appeals from an order

of the district court that both the Aetna policy and Acceptance’s

policy are primary, and should share jointly in paying coverage.

     Having reviewed the briefs and the record, we are convinced

that the district court judgment is correct and should be upheld.

Aetna is not attempting to subrogate into the rights of its

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
insured, nor to seek contribution from its insured, nor to assert

any policy defenses.   Rather, Aetna is suing to enforce the terms

of its insurance policy and Acceptance’s policy, which both provide

primary coverage on these facts.       AFFIRMED.




                                   2